Mr. Justice Scott delivered the opinion of the Court: The declaration in this case describes the bonds in suit, and from that description it appears the bonds show, on their face, they were issued by virtue of the charter of the Illinois Grand Trunk railway, and amendments thereto, and other laws of the State of Illinois, and in accordance with the vote of the electors of such township at the special election held August 6, 1870, in accordance with such charters and amendments and laws. Since the adoption of the present constitution of this State, all subscriptions or donations attempted to be made by any municipal corporation, in aid of a railroad oi”: other private corporation, are forbidden absolutely, and all bonds issued by such corporation for any such purpose are absolutely void, even in the hands of a purchaser for full value. The bonds in suit were voted and issued by the town since the “municipal aid” provision of the constitution took effect, and that being so, there was then a total want of authority in the town either to vote or issue such bonds. This court decided in Schall v. Bowman, 62 Ill. 321, that the separate article of the constitution of 1870 of this State which forbids, absolutely, a municipal corporation to become subscriber to the capital stock of any railroad or private corporation, or make donation to or loan its credit in aid of such corporation, having been submitted, with other separate articles, to a vote of the people, separately from the main body of the constitution, and adopted by the people, became a part of the organic law of the State from and after the second day of July, 1870, and a constituent part of the same eo instanti. This decision has been followed by this court in Richards v. Donagho, 66 Ill. 73, and Wright v. Bishop, 88 id. 302. It has also been followed by the United States Supreme Court in Wade v. Walnut, 105 U. S. 1, and in other cases in that court, and this court has no inclination to reconsider the principal case. It will be regarded the separate article of the constitution took effect on the second day of July, 1870, and no further discussion of that .question need be had. It is conceded there can be no bona fide holding of municipal bonds where there was no power in the municipality for the vote or contract at the time it was taken or made. But to avoid this objection, it is said there was ample legislative power existing in this case at the time the vote was taken, to enable the municipality to vote the bonds, and that it was never abrogated until the announcement of the decision in Schall v. Bowman,—which was some years after the vote was taken. There is no warrant for assuming there were any existing laws under which the town of LaMoille could vote aid to the railroad company, either by donation or subscription, on the 6th day of August, 1870, when the bonds in suit were voted. Nor is it correct to say the decision in Schall v. Bowman abrogated any laws on the subject of municipal aid to railroads or other private corporations. It simply declared the separate article of the constitution in relation to municipal aid to such corporations, took effect on the second day of July, 1870. That being so, there was then no law that authorized the vote taken on the 6th of August, 1870. All previous laws that had authorized municipal corporations to vote aid to railroad or other private corporations, by donation or subscription, had ceased and become inoperative before the vote in this case was taken. Elaborate arguments have been made on every phase of this case, but the facts, about which there is no controversy, bring it so clearly within the scope of the previous decisions of this court, the questions made are not considered open for discussion. The judgment of the Appellate Court will be affirmed. Judgment affirmed. Mr. Justice Dickey did not participate either in the consideration or decision of this case.